Citation Nr: 9913331	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-14 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound of the right leg, with blood poisoning.

2.  Entitlement to service connection for residuals of blood 
poisoning of the left hand and arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.

This appeal arises from a November 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which, in pertinent part, denied the 
veteran's claims for service connection for residuals of a 
shrapnel wound of the right leg, with blood poisoning, and 
residuals of blood poisoning of the left hand and arm.  The 
issue of entitlement to service connection for post-traumatic 
stress disorder, which was also denied by that decision, was 
not appealed.

This case was remanded by the Board in July 1998 for 
clarification of the veteran's request for a Board hearing.  
The veteran, however, in a February 1998 statement,  withdrew 
his March 1997 hearing request.  (The veteran's February 1998 
statement was not of record at the time of the Board's 
decision but it is now in the claims file.)


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no medical evidence of any currently diagnosed 
residuals of an inservice shrapnel wound to the right leg.

3.  There is no medical evidence of any currently diagnosed 
residual of inservice blood poisoning of the left hand and 
arm.





CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of a shrapnel wound to the right leg, with blood poisoning, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for residuals 
of blood poisoning of the left hand and arm is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b); Grover v. West, 12 Vet. App. 109, 113 (1999).  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established criteria for the determination of a 
well-grounded claim based upon the chronicity and continuity 
of symptomatology provisions of 38 C.F.R. § 3.303(b).  The 
Court has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The standard by which lay evidence suffices to 
demonstrate that a current disability relates to a disability 
suffered during service is whether a competent medical 
opinion is required to identify whether a present disability 
is related to an inservice disability, or whether such a 
determination can be made by the observation of a lay person.  
See Grover, at 109; Savage, at 495.  The rules concerning 
chronicity and continuity of symptomatology, however, still 
require "medical expertise" to relate the veteran's present 
disability to his or her post-service symptoms.  Savage, at 
497-98.

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded;" that is, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records do not contain any 
reports of a shrapnel wound of the right leg, or blood 
poisoning of the left hand and arm.  A December 1945 
examination report indicated no defects, as did the January 
1946 discharge examination report.  In that report the 
veteran's skin was noted to be normal, as were his 
extremities, and the conclusion was no defects.  While the 
veteran has indicated he was treated aboard ship for these 
injuries, a thorough search for those records, including the 
National Personnel Records Center (NPRC) and the Naval 
Historical Center, failed to reveal any such records.  The 
Board notes that this is not a case where the veteran's 
records could not be located at the NPRC, and were presumed 
lost in a fire at that facility.  There is also no response 
in the file to the RO's September 1997 letter to the veteran, 
which contained a copy of the Naval Historical Center letter 
stating that the veteran should contact the Textual Reference 
Branch of the National Archives in College Park, Maryland, to 
see if they had the veteran's ship's logs.  

No post-service medical records concerning any complaints 
related to any shrapnel wound of the right leg or blood 
poisoning of the left hand and arm have been presented.  
Thus, there is no medical evidence of record indicating a 
current right leg, left hand, or left arm disability.  As 
there is no medical evidence of a current disability of 
record, it follows that there is no medical evidence relating 
any residuals of a shrapnel wound to the right leg, with 
blood poisoning, or blood poisoning of the left hand and arm, 
to the veteran's military service, or any incident of that 
service.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of such service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b) (West 1991), 
38 C.F.R. § 3.304(d) (1998).  The term "service connection" 
refers to proof of incurrence or aggravation of disease or 
injury in service, rather than to the legal standard for 
entitlement to payments for disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154(b) addresses the 
question of whether a particular disease or injury was 
incurred or aggravated in service, not the questions of 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence. Id at 507.  See Collette v. Brown, 82 F.3d 389 
(1996).

Here, there is no medical evidence of a diagnosis of either 
claimed disability.  A well grounded claim must be supported 
by evidence, not merely allegations.  See Tirpak, supra.  
Consequently, as a well grounded claim for service connection 
requires medical evidence of a current disability, and of a 
nexus between an inservice injury or disease and that current 
disability in order to be plausible, as noted above, and no 
such evidence has been submitted, the veteran's claims for 
service connection for a shrapnel wound to the right leg, 
with blood poisoning, for blood poisoning of the left hand 
and arm, must be denied as not well grounded.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

With regard to the veteran's service representative's 
arguments, in the April 1999 Informal Hearing Presentation, 
as to the duty to assist and the duty to provide the veteran 
the benefit of reasonable doubt in regard to his service 
connection claims, the Board notes that these contentions 
have been addressed by the United States Court of Appeals for 
the Federal Circuit in the case of Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S.Ct. 2348 (1998).  That decision held that only a person 
who has submitted a well grounded claim can be determined to 
be a claimant for the purpose of invoking the duty to assist 
provisions of 38 U.S.C.A. § 5107(a) or the reasonable doubt 
provisions of 38 C.F.R. § 5107(b).  See Epps, at 1467-68. 





ORDER

Service connection for residuals of a shrapnel wound of the 
right leg, with blood poisoning, is denied.

Service connection for residuals of blood poisoning of the 
left hand and arm is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

